By the Court.

Nisbet, J.
delivering the opinion.
[1.] The assignment mainly relied upon in this case is, that the presiding Judge erred in deciding and instructing the Jury, that the designated portions of the answer were evidence to be by them considered in making up their verdict. It is claimed that they are not evidence, because not responsive to the bill. The question, therefore, is, are they responsive to the bill ? No Chancellor has laid down a rule so comprehensive that all cases of this kind may be brought to .its test. It is not to be expected that any such rule ever will be known to Courts of Equity. In the nature of the case it is impossible. Answers not responsive to the bill, are not evidence for the respondent. Whether responsive or not, the Chancellor must determine, according to the allegations and the character of the response. These- may be different in each case from all others. Hence the impossibility of laying down an uniform rule. The answer must meet the substance and ‘spirit of the allegation — if it falls short of this, it is liable to exception. And if it does spring out of the allegation, and its statements stand connected in substance with the subject-matter of the allegation, although not literally or directly responsive, it is to go to the Jury as *364evidence for tbe defendant, for as much as it may bo worth. Judging this case by these views, wo conclude that the answer was responsive. The bill charges, that upon the intermarriage of the defendant’s testator with the widow of the plaintiff’s intestate, he came into possession of considerable property belonging to the estate of his (plaintiff’s) intestate. In the interrogatory part of the bill, the defendant is asked to say, according to his knowledge, information and belief, what property came to the possession of his testator, Wilkins, upon his intermarriage with the widow of plaintiff’s intestate, (Laughlin,) and what disposition he made of it ? To which the defendant answers, that at the time of Wilkins’ intermarriage with the widow of Laughlin, and for a number of years afterwards, both he and his wife were in the most indigent circumstances; that Wilkins used to carry his corn to mill on his back, did not own a horse, and worked from house to house in the community as a day-laborer, splitting rails, &c. ■ These answers are objected to as not being responsive.
The statement that Wilkins was in indigent circumstances when he married the widow Laughlin, and for years afterwards, is not a direct answer to the question, “what property came into his possession by the marriage ?” but it is an answer which springs out of it, and is connected with its subject-matter. It inferentially negatives the charge, that upon his marriage he came into possession of property belonging to the estate of Laughlin. If, at that time, he was possessed of no property, and had none for years afterwards, it is to be presumed that he acquired none by the marriage. The inference is not conclusive — its strength is to be determined by the Jury. The facts stated, as that he carried his corn to mill on his back, &c., are part and parcel of the statement of indigence, and may be considered in the light of reasons given by a witness for his belief. The other portion of the answer objected to is, “that there is not a negro named in the bill that he (Wilkins) did not purchase with his own money, and that they were not purchased with money raised from the estate of Laughlin, as *365this respondent verily believes said Laughlin left no estate of any kind, except old Sambo, that was sold to pay the debts of said Laughlin, and that the proceeds of the sale were not sufficient for that purpose, and that the estate of said Laughlin rvas, in fact, represented to have been insolvent, and to the best of deponent’s belief was insolvent at his death.” The defendant is required, as before stated, to answer, on his knowledge, information and belief. The bill charges, that Laugh_lin died possessed of considerable property, in which the complainant claims a distributive share, as heir. The statement of the answer, upon the belief of the defendant, that Laughlin died insolvent, js certainly responsive to that allegation. So are the statements that he left no property but old Sambo, who was sold to pay his debts, and that the proceeds of the sale were not sufficient for that purpose. The bill also names certain slaves, and charges that they belonged to the estate of Laughlin, and came into the possession of Wilkins, or that they were the issue of such negroes as belonged to his estate, or were purchased with the proceeds of the sale of negroes which belonged to that estate. Now, the answer averring that the negroes named in the bill, were purchased by Wilkins, with his own money, and that they were not purchased with money raised from the estate of Laughlin, is directly responsive to the last recited allegations. Our judgment is, that the parts of the answer objected to, were properly sent to the Jury.
[2.] There was some evidence to .warrant the finding of the Jury, and the Court, for that reason, .did right in refusing a new trial, on the ground that the verdict was contrary to evidence.
Let the judgment be affirmed.